DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 13) in the reply filed on Oct. 23, 2020 is acknowledged.  The traversal is on the ground(s) that claim 14 (the only claim in Group II) contains all of the limitations of independent claim 8 of Group I; that if claim 8 is allowable, then claim 14 is automatically allowable; and there is no extra burden for searching claim 14  
While the restriction was under 35 USC 121 and 372 and the lack of unity standard was applied (and thus burden is not part of the analysis), applicants claims do have a special technical feature (the recited method of preparing a water-soluble polymer loaded cell or cell aggregate), and as such, the restriction requirement dated Oct. 9, 2020 is withdrawn.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 8 and 14 recite the functional limitation of “to aggregate the water-soluble polymer together with the cell by the swelling of the swellable material in the solution containing the water-soluble polymer and the cell in the medium”.  The only means for accomplishing this task that applicants have described in their original disclosure requires that the concentration of water-soluble polymer in the cell suspension be lower than the concentration of the swellable material.  (see specification, pg. 7, ll. 18-19).  As such this limitation needs to be incorporated in the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language recited in claim 12 is confusing, as it recites the method of claim 8 and something prepared by the method of claim 8.  If the intent of this claim is to make a water-soluble polymer-loaded cell/cell aggregate and then use this as the starting material (by adding a solution containing a water-soluble polymer and at least one water soluble polymer-loaded cell/cell aggregate), then this could be clarified by amending the claim to recite “The method of claim 8 further comprising, after producing a water-soluble polymer-loaded cell or cell aggregate, repeating the preparation step by adding a solution containing a water-soluble polymer and the water-soluble polymer-loaded cell or the cell aggregate to medium containing the swellable material.”
Conclusion
No claims presently contain allowable subject matter, but when the minor issues noted above are corrected, the claims have allowable subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/Primary Examiner, Art Unit 1632